OFFICE COST SHARING AGREEMENT

 

This Office Cost Sharing Agreement (the “Agreement “) entered into effective as
of September 22, 2020 (the “Effective Date”), is by and between The OZ
Corporation, a California corporation (“OZC”) and Bakhu Holdings, Corp., a
Nevada corporation (“Bakhu”).

 

Recitals

 

A.Whereas, OZC is the lessee of office space located at One World Trade Center,
Suite 130, Long Beach, CA 90831 (the “Premises”) comprised of a foyer-reception
area, secured server room, kitchen, four private offices and two open internal
cubical spaces. 

 

B.Whereas, OZC is a principal shareholder of Bakhu, and pursuant to that certain
Efficacy Demonstration Laboratory Agreement dated June 10, 2020 entered into by
and between OZC and Bakhu, OZC has undertaken on behalf of Bakhu and is
providing financial, technical, and management resources in furtherance of the
completion of efficacy demonstration requirements under that certain Amended and
Restated Patent and Technology License Agreement dated December 31, 2019 (the
“Restated License”) between Cell Science Holdings Ltd., a Cypress corporation
(“Licensor”) and Bakhu as the “Licensee”. 

 

C.Whereas, OZC provides office space, equipment, telephone and internet service,
utilities answer services and support staff (i) to Bus Dev Centre, Inc. and its
principal Donald Clark who provides advisory and consulting services through OZC
on behalf of Bakhu in furtherance of the efficacy demonstration, and Bakhu’s
anticipated sublicensing efforts, and (ii) to Thomas K. Emmitt the President and
CEO of Bakhu, and for Bakhu’s accounting staff. 

 

D.Whereas, this Agreements memorializes the agreement between Bakhu and OZC with
regard to Bakhu’s sharing of the costs and expenses associated with the
Premises, and other matters associated with an office sharing arrangement. 

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises and benefits to be
derived by the parties, they do hereby agree to the following: 

 

1.Allocation and Payment of Office Costs and Expense.  In consideration of the
shared use of the Premises, including with limitation, the office space,
equipment, telephone and internet service, utilities, answer services and
support staff, provided by OZC to and on behalf of Bakhu as set forth above,
Bakhu shall pay to OZC the aggregate sum of $34,000 per month (the “Shared
Office Cost”), on the first day of each month, for so long as OZC provides Bakhu
with shared used of the Premises.  In addition, Bakhu agrees to pay and
reimburse OZC, for any additional rent, utilities and expenses incurred by OZC,
the percentage of which shall be equal to the quotient obtained by dividing (i)
the monthly Shared Office Cost paid by Bakhu by (ii) the total monthly cost
incurred and paid by OZC for the Premises, office space, equipment, telephone
and internet service, utilities, support staff and related cost and expenses. 

 

2.Parking Allocation.  Any parking spaces included as part of OZC lease of the
Premises shall be allocated for use by OZC and Bakhu as they shall agree. 

 

3.Furniture and Equipment. Other than personal furniture, equipment and
computers of OZC or Bakhu’s personnel, OZC will own all office furniture and
equipment. However, OZC and Bakhu shall share the cost and expense on a 50/50
basis to maintain, repair and/or replace any said furniture and equipment.   

--------------------------------------------------------------------------------

Page 1 of 3

--------------------------------------------------------------------------------



 

4.Receptionist.  Bakhu’s use of the receptionist and office staff shall be
included in the monthly Shared Office Cost paid by Bakhu as set forth in Section
1. 

 

5.Internet, Phone System and Equipment. Bakhu’s use of the internet, phone
services and equipment shall be included in the monthly Shared Office Cost paid
by Bakhu as set forth in Section 1. 

 

6.Kitchen.  All parties shall have equal access and use of the kitchen keeping
in mind and respecting each party’s personal food items.  The Parties shall
maintain the Kitchen area in a professional and clean manner. 

 

7.Building Access Key Cards.  Building and office keys and access cards required
for Bakhu’s personnel shall be included in the monthly Shared Office Cost paid
by Bakhu as set forth in Section 1. 

 

8.Signage.  If Bakhu elects, and the landlord approves of separate signage on
the entry doors, reception area and any building placards, Bakhu shall bear the
sole cost of any such signage. 

 

9.Mailbox.  Bakhu’s use of mailbox servicing the Premises shall be included in
the monthly Shared Office Cost paid by Bakhu as set forth in Section 1.  

 

10.Insurance.  The parties shall carry their own liability and personal property
insurance. 

 

11.Governing Law; Venue.  This Agreement is being executed and delivered, and is
intended to be performed, in the State of California, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California without giving effect to conflict of law principles.  This
Agreement shall be deemed made and entered into in Los Angeles County, State of
California and venue for any Proceeding as defined below, in connection with
this Agreement shall be in Los Angeles County, California. 

 

12.Waiver of Jury Trial.  To the fullest extent permitted by applicable law, the
Parties hereto hereby voluntarily and irrevocably waives trial by jury in any
Proceeding brought in connection with this Agreement, any of the related
agreements and documents, or any of the transactions contemplated hereby or
thereby. For purposes of this Agreement, “Proceeding” includes any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing, or any other actual,
threatened, or completed proceeding, whether brought by or in the right of any
party or otherwise and whether civil, criminal, administrative, or
investigative, in which a Party was, is, or will be involved as a party or
otherwise. 

 

13.Assignment.  This Agreement shall be binding upon the parties and their
respective successors and assigns.  Neither party may assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other party. 

 

14.Counterparts; Electronic Signature.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, portable
document format (.pdf), DocuSign or other electronic transmission shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement. 

--------------------------------------------------------------------------------

Page 2 of 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first above written.

 

 

The OZ Corporation

 

 

 

By:  John R. Munoz

Its:  President and CEO

 

Assignee:

 

BAKHU Holdings, Corp.

 

 

 

By:  Thomas K. Emmitt

Its:  President and CEO

--------------------------------------------------------------------------------

Page 3 of 3